Citation Nr: 0942288	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  03-27 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for skin disability, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1969 to October 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board notes that, although the Veteran requested a Board 
hearing in his September 2003 VA Form 9, he specifically 
withdrew this request in a signed October 2004 letter.  There 
are no other outstanding hearing requests of record.

When this matter was before the Board in March 2006, it was 
remanded to the originating agency for additional 
development.


FINDINGS OF FACT

1.  The Veteran has had no chloracne, other acneform disease 
consistent with chloracne, or porphyria cutanea tarda.

2.  A skin disorder present in service resolved prior to 
discharge without residuals; no skin disorder present during 
the pendency of this claim was present in service, and no 
such disorder is etiologically related to in-service 
herbicide exposure or otherwise etiologically related to 
service.


CONCLUSION OF LAW

Skin disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for skin 
disability, to include as due to herbicide exposure.  The 
Board will initially discuss certain preliminary matters and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in June 2001 and March 2006.  Although the Veteran was 
not provided complete notice until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the claim.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA treatment records and other 
medical records.  Moreover, a VA medical opinion has been 
obtained in response to the claim.  Neither the Veteran nor 
his representative has identified any outstanding evidence 
that could be obtained to substantiate his claim.  The Board 
is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.



Legal Criteria

Service Connection Generally

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Herbicide Exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

Chloracne or other acneform diseases consistent with 
chloracne, and porphyria cutanea tarda shall be service 
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, and manifests 
one of the foregoing disorders to a degree of 10 percent or 
more within a year after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. §§ 3.307(a), 3.309(e).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

The Secretary has published a list of specific conditions for 
which a presumption of service connection based on exposure 
to herbicides used in Vietnam during the Vietnam era is not 
warranted.  These include hepatobiliary cancers, 
nasal/nasopharyngeal cancer, bone cancer, female reproductive 
cancers, breast cancer, renal cancer, testicular cancer, 
leukemia, abnormal sperm parameters and infertility, 
cognitive and neuropsychiatric disorders, motor/coordination 
dysfunction, chronic peripheral nervous system disorders, 
metabolic and digestive disorders, immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, gastrointestinal 
tumors, bladder cancer, brain tumors, and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

The Veteran's service records indicate that he served in the 
Republic of Vietnam during his period of service from 
September 1969 to October 1971, and therefore is presumed to 
have been exposed to an herbicide agent during such service.

Service treatment records show that he was treated in service 
for urticaria (hives) in November 1970, and edema and itching 
of the wrists, ankles, and eyes in October 1970, which were 
believed by the examiner in service to be due to repeated 
insect bites.  On his September 1971 separation examination, 
the Veteran was noted to have had a normal clinical 
evaluation of the skin and no skin problems were noted.  In 
his September 1971 Report of Medical History, the Veteran 
indicated that he did not have and had never had skin 
diseases, and the Veteran reported no history of skin 
problems. 

In November 1971, the Veteran filed a service connection 
claim for an eye injury.  At that time, he did not file a 
claim for service connection for any skin condition.  On a 
February 1972 VA examination, there were no noted complaints 
of any skin problems, and examination of the skin was noted 
to be normal.  

The Veteran filed another claim for service-connection 
benefits in April 1981, but again did not file a claim 
regarding a skin condition.  On a November 1981 VA 
examination, there were no complaints or findings related to 
any skin problems.

The earliest post-service indication of any skin problems 
consists of Department of Corrections records showing that 
the Veteran had received treatment for a foot fungus since 
January 1993.  In October 1994, the Veteran complained of 
irritating itching all over his body, reported that it was as 
if he had had an allergic reaction to something he ate, and 
was noted to have had slight redness and fine rash visible on 
the arms and lower legs.  From March 1996 to June 1997, the 
Veteran was treated for breakouts on his face, which he 
reported caused burning.  The Veteran was treated for a body 
rash in December 1999, and again from December 2000 to June 
2001.  In June 2001, the Veteran was treated for a complaint 
of porphyria cutanea tarda, but no such diagnosis was given.  
From March 2007 to June 2007 the Veteran was treated for dry 
and itching skin.

A statement by the Veteran's sister dated in December 2001 
indicates that, before coming home in 1971, the Veteran was 
having skin problems with sores on his body.

In June 2009, a VA physician reviewed the claims file, noting 
the Veteran's in-service and post-service treatment records 
regarding his skin problems, and opined that it was less 
likely than not that the Veteran currently had any ongoing 
chronic skin condition related to treatment for possible 
insect bites during military service, or to agent orange.  
The examiner noted that service treatment records contained 
no description of any athlete's foot problems or skin rashes 
similar to anything he complained about in the Department of 
Corrections notes.  The examiner also explained that the only 
documented skin condition showing any chronicity was the foot 
fungus of the left foot, but that it appeared from the record 
that this had not bothered him in recent years.  The examiner 
furthermore explained that no skin condition described in any 
of the medical notes matched a description for chloracne or 
porphyria.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of service 
connection for a skin disability.

The Veteran has not had a skin disability that can be service 
connected under the provisions of 38 C.F.R. § 3.307 for his 
presumed exposure to herbicides.  He has never been diagnosed 
as having chloracne, any other acneform disease consistent 
with chloracne, or porphyria cutanea tarda.  Furthermore, the 
June 2009 VA examiner stated that nothing in the medical 
record matched a description for chloracne or porphyria.  In 
short, there is no diagnosed skin disorder of record that is 
listed under 38 C.F.R. § 3.309(e).  

With respect to direct service connection, the evidence does 
not indicate that any skin disability began in service.  
Although the Veteran was treated in service for acute bouts 
of urticaria and edema due to repeated insect bites, service 
treatment records reflect no diagnosis of or treatment for 
any chronic skin condition.  Instead, they show that his skin 
was found to be normal on the September 1971 separation 
examination, and in his September 1971 Report of Medical 
History he indicated that he had never had skin diseases and 
reported no history of skin problems. 

Furthermore, while the Board acknowledges the Veteran's 
sister's December 2001 statement indicating that in 1971 the 
Veteran was having skin problems with sores on his body, the 
weight of the evidence reflects no continuity of any skin 
symptomatology following the Veteran's period of service.  
Despite filing a service-connection claim shortly after his 
period of service in November 1971 and again in April 1981 
and having VA examinations in connection with those claims, 
the Veteran filed no claim for any skin disability either 
time and there were no complaints or findings related to any 
skin problems on either VA examination.  Rather, the earliest 
post-service records of any skin problems are those for foot 
fungus treatment beginning in January 1993.

Moreover, the competent medical evidence of record is against 
the Veteran's claim.  The June 2009 VA physician who reviewed 
the claims file opined that it was less likely than not that 
the Veteran currently had any ongoing chronic skin condition 
related to treatment for possible insect bites during 
military service or agent orange, noting that service 
treatment records contained no description of any skin 
conditions similar to anything he complained about when 
seeking treatment from the Department of Corrections.  There 
is no medical opinion suggesting a medical nexus between any 
current skin disorder and the Veteran's period of service.  
While the Veteran might believe that he has a skin disability 
that is etiologically related to either in-service herbicide 
exposure or his period of service in any other way, his lay 
opinion concerning this matter requiring medical expertise is 
of no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Accordingly, the Board finds a preponderance of the evidence 
to be against the Veteran's service connection claim for a 
skin disability.



ORDER

Service connection for skin disability, to include as due to 
herbicide exposure, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


